                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


NATIONAL AUDUBON SOCIETY, et
al.,

               Plaintiffs,

      v.
                                             Case No. 3:20-cv-00205-SLG
DAVID BERNHARDT, et al.,

               Defendants,

      and

ALASKA OIL & GAS ASSOCIATION,
et al.,

               Intervenor-Defendants.


  ORDER RE JOINT MOTION TO CONFORM PRELIMINARY INJUNCTION
                         SCHEDULE

      Upon consideration of the Joint Motion to Conform Preliminary Injunction

Schedule to Gwich’in Steering Committee, et al v. Bernhardt, et al. (3:20-cv-00204-

SLG) and Native Village of Venetie Tribal Government, et al. (3:20-cv-00223-SLG)

at Docket [50], IT IS ORDERED that the motion is hereby GRANTED. Defendants

and Intervenor-Defendants will file their responses by December 23, 2020.

Plaintiffs will file any reply by December 30, 2020. The Court will endeavor to enter

a ruling on the motion by January 6, 2021.

      DATED this 23rd day of December, 2020 at Anchorage, Alaska.

                                             /s/ Sharon L. Gleason
                                             UNITED STATES DISTRICT JUDGE


           Case 3:20-cv-00205-SLG Document 58 Filed 12/23/20 Page 1 of 1
